Citation Nr: 1545675	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  09-02 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to special monthly compensation (SMC) based on aid and attendance/housebound.

4.  Entitlement to an initial rating in excess of 60 percent for coronary artery disease, old mycoardial infarction, atherosclerotic cardiovascular disease associated with herbicide exposure (CAD).

5.  Entitlement to an effective date earlier than May 20, 2014 for the grant of service connection for coronary artery disease, old mycoardial infarction, atherosclerotic cardiovascular disease associated with herbicide exposure (CAD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to March 1971 and from May 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In the March 2007 rating decision, the RO, in pertinent part, denied service connection for a psychiatric disorder.

The Veteran testified before the undersigned at Board hearing in August 2012 with regard to the issue of service connection for a psychiatric disorder.  A transcript of the hearing has been reviewed and associated with the claims file.

In December 2012 and November 2013, the Board remanded the issue of service connection for a psychiatric disorder for further development.  

In a May 2014 decision, the Board denied service connection for a psychiatric disorder.  In April 2015, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated the May 2014 Board's denial of service connection for a psychiatric disorder and remanded the matter to the Board.

Thereafter, in the May 2015 rating decision, the RO granted service connection for CAD and assigned a 60 percent rating, effective May 20, 2014.  The rating decision also denied service connection for hypertension and entitlement to SMC.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder that is due to military service, to include fear of hostile action while serving in Vietnam.  See May 2014 Statement in Support of Claim for Service Connection for PTSD.  

The JMR found that the Board did not acknowledge or address evidence that would potentially show that the appellant's PTSD was caused by his military service.  The JMR also noted that the Veteran failed to appear for the scheduled examination, and indicated that the Veteran was "ready and willing" to attend any scheduled examination as noted in a May 2014 statement provided by the Veteran.  

At the outset, the Board notes that the December 2012 remand directives, in relevant part, requested that a VA examination be provided to determine the etiology of the appellant's psychiatric disorder.  However, the Veteran failed to report for the examination.  In the November 2013 remand directives, the Board determined that there was no indication that the Veteran received notice of the previous VA examination and again remanded the claim to schedule the Veteran for a VA examination.  It was noted that the examination was cancelled in March 2014 because the Veteran failed to report.  In correspondence received in July 2014, subsequent to the May 2014 Board decision, the Veteran reported that that he missed the VA examination scheduled in February 2014 due to problems with his car.   

The Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the previous VA examination.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  In so finding, the Board notes that the Veteran reported missing the VA examination scheduled in February 2014 due to car trouble.  While the record demonstrates that he VA examination was cancelled in March 2014, notice of the actual date of the examination is not associated with the claims file.  The Board thus finds that the Veteran was referring to the examination that was cancelled in March 2014.  As such, he should be afforded an additional VA examination to determine the etiology of psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Board notes that in the May 2015 rating decision, the RO granted service connection for CAD and denied service connection hypertension and entitlement to SMC.  In July 2015, the Veteran filed a notice of disagreement (NOD) for all of the issues adjudicated in the July 2015 rating decision, to include entitlement to an increased rating and earlier effective date for CAD.  The NOD also noted that, pursuant Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), entitlement to a TDIU was a part of the increased rating claim for CAD and requested that the issue be adjudicated.  The RO has not issued a statement of the case in response to the Veteran's notice of disagreement.  Accordingly, these issues must be remanded to the RO for issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a statement of the case on the issues of entitlement to service connection for hypertension, entitlement to SMC, entitlement to an increased rating for CAD, entitlement to earlier effective date for CAD, and entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  All notices regarding the date and time of the examination should be associated with the record.

The claims file must be reviewed the by examiner and such review must be noted in the examination report or in an addendum report.

The examiner should identify all psychiatric disabilities found to be present.  Thereafter, for each diagnosed psychiatric disorders, the examiner should provide an opinion to the following:

Is it least as likely as not (a probability of 50 percent or greater) that any diagnosed psychiatric disorder had its onset during service or is otherwise related to military service?

If PTSD is diagnosed, the examiner must identify the stressor upon which it is based.

A rational for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she must provide a complete explanation stating why this is so.

3.  If the benefit sought on appeal is not fully granted issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




